FILED
                                                                Dec 14 2020, 8:58 am

                                                                     CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul Petro                                               Anthony B. Ratliff
Petro Law Firm LLC                                       Patrick M. Cline
Fishers, Indiana                                         Tuohy Bailey & Moore LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sandra Hogan,                                            December 14, 2020
as Personal Representative of the Estate                 Court of Appeals Case No.
of Mary Hogan, Deceased,                                 20A-CT-1101
Appellant-Plaintiff,                                     Appeal from the Hamilton
                                                         Superior Court
        v.
                                                         The Honorable Todd L. Ruetz,
                                                         Special Judge
Magnolia Health Systems 41,                              Trial Court Cause No.
LLC,                                                     29D03-1608-CT-6935
Appellee-Defendant,



Robb, Judge.




Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020                    Page 1 of 11
                                Case Summary and Issue
[1]   Sandra Hogan, as Personal Representative of the Estate of Mary Hogan,

      (“Plaintiff”) appeals the trial court’s order granting summary judgment in favor

      of Magnolia Health Systems 41, L.L.C. (“Magnolia”) and presents one issue for

      our review: whether the trial court properly granted summary judgment in

      favor of Magnolia. Concluding it did not, we reverse and remand.



                            Facts and Procedural History
[2]   On August 10, 2016, Mary Hogan filed a Complaint for Damages against

      “John Doe” and Magnolia alleging:


              1.    [O]n or about April 7, 2016, [she] was standing with her
              walker near the buffet table in the dining hall of Crowne Point of
              Carmel assisted living facility[.]


              2.     [A]n unknown defendant, John Doe, negligently caused
              the buffet table to fall onto [her] walker, causing her to fall to the
              floor and suffer serious injury.


              3.    That the Crown[e] Pointe of Carmel assisted living facility
              is owned and/or operated by . . . Magnolia[.]


              ***


              5.    That the unknown defendant, John Doe, was in the course
              and scope of his employment for . . . Magnolia[.]




      Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020            Page 2 of 11
              6.     . . . Magnolia . . . is liable for damages to plaintiff for all
              negligent acts committed by its unknown employee, John Doe,
              in the course of his employment.


      Appellant’s Appendix, Volume 2 at 19. Hogan alleged she suffered permanent

      injuries as a result of Doe and Magnolia’s negligence (collectively,

      “Defendants”) and incurred medical and special expenses as a direct and

      proximate result of Defendants’ negligence. Magnolia subsequently filed its

      Answer and Affirmative Defenses.


[3]   At some point, Hogan sent Magnolia interrogatories and requests for

      production. And on April 4, 2017, Magnolia responded with general objections

      and attached the requested documents. Notably, at the time, Magnolia claimed

      that “the identity of the Defendant John Doe has not yet been determined[.]”

      Appellee’s Appendix, Volume II at 3. However, Magnolia also produced an

      incident report, which provided the names of two staff members involved in the

      incident at issue, including Jackie Woods, the dietary manager. The narrative

      of the incident stated that the


              Dietary Manager placed three additional charts on the curio
              [cabinet]. The additional weight caused the front leg of the curio
              to break. The curio cabinet tilted forward to the left, falling on
              an empty dining room table, sliding the table towards the resident
              who was standing next to [the] table and her rolling walker. The
              rolling walker was pushed aside by the table causing the Resident
              to [lose] her balance and fell [sic] to the floor hitting her head.


      Id. at 19.


      Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020            Page 3 of 11
[4]   On April 14, Hogan died1 and an estate was subsequently opened. Hogan’s

      daughter, Sandra, was appointed as the personal representative of the estate. In

      October 2018, Plaintiff filed a Motion to Substitute Estate as the Real Party in

      Interest. The trial court granted the motion and amended the case caption to

      reflect Sandra Hogan, as Personal Representative of the Estate of Mary Hogan,

      as the real party in interest.


[5]   Following a hearing on March 19, 2019, the trial court ordered Plaintiff to

      identify the “John Doe” defendant within 120 days. On July 22, Plaintiff filed

      an Amended Complaint for Damages naming Jackie Young2 as the allegedly

      negligent Magnolia employee and replacing the John Doe defendant with

      Young.


[6]   On September 23, 2019, Magnolia filed its Answer and Affirmative Defenses

      admitting that Young was acting within the scope of her employment during

      the incident but denying she acted negligently. Magnolia also asserted that

      “[a]ny defense which bars, in whole or in part, Plaintiff’s claim against

      Defendant Young equally bars Plaintiff’s claim against Magnolia. Plaintiff

      cannot recover from Magnolia under theory of respondeat superior where Plaintiff

      cannot recover against the individual employee.” Appellant’s App., Vol. 2 at

      25. The same day, Young filed a motion to dismiss alleging that Plaintiff’s




      1
       There are no allegations that Mary Hogan died as a result of her injuries from the accident at issue in this
      case.
      2
          Jackie Woods and Jackie Young are the same person.


      Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020                              Page 4 of 11
      cause of action against her was barred by the two-year statute of limitations

      because the alleged incident occurred on April 7, 2017 and Plaintiff filed its

      Amended Complaint naming Young as a defendant on July 22, 2019 – more

      than two years after the incident. The trial court subsequently agreed and

      granted Young’s motion.


[7]   In February 2020, Magnolia filed a motion for summary judgment and

      supporting memorandum. Magnolia alleged it was entitled to judgment as a

      matter of law because “an employer cannot be held liable under respondeat

      superior unless the plaintiff’s claim can be maintained against the employee”

      and thus, Plaintiff’s “respondeat superior action against [it], the employer, must

      fail because [Plaintiff]’s claim against Ms. Young, the employee, is barred.”

      Appellee’s App., Vol. II at 35, 38. In support of its motion, Magnolia

      designated the following evidence: (1) Plaintiff’s original complaint; (2)

      Plaintiff’s amended complaint; (3) Magnolia’s Answer and Affirmative

      Defenses to Plaintiff’s Amended Complaint; (4) Young’s motion to dismiss;

      and (5) the trial court’s order granting Young’s motion to dismiss. See id. at 43-

      57.


[8]   Plaintiff filed a response opposing Magnolia’s motion for summary judgment

      but did not designate any evidence. Plaintiff argued that Magnolia’s motion

      should be denied because Plaintiff could sue the employer, employee, or both

      under the theory of respondeat superior. Magnolia filed a reply brief, and the

      trial court held a hearing. Following the hearing, the trial court entered an



      Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020    Page 5 of 11
       order granting Magnolia’s motion for summary judgment and dismissing

       Plaintiff’s action with prejudice. Plaintiff now appeals.



                                  Discussion and Decision
                  I. Summary Judgment: Standard of Review
[9]    Summary judgment is a tool which allows a trial court to dispose of cases where

       only legal issues exist. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014).

       When reviewing the grant of summary judgment, we apply the same test as the

       trial court: summary judgment is appropriate only if the designated evidence

       shows there is no genuine issue of material fact and the moving party is entitled

       to judgment as a matter of law. Ind. Trial Rule 56(C); Sedam v. 2JR Pizza

       Enters., LLC, 84 N.E.3d 1174, 1176 (Ind. 2017). The moving party bears the

       initial burden of showing the absence of any genuine issue of material fact as to

       a determinative issue. Hughley, 15 N.E.3d at 1003.


[10]   Once the movant for summary judgment has established that no genuine issue

       of material fact exists, the nonmovant may not rest on its pleadings but must set

       forth specific facts which show the existence of a genuine issue for trial. Perkins

       v. Fillio, 119 N.E.3d 1106, 1110 (Ind. Ct. App. 2019). “A fact is ‘material’ if its

       resolution would affect the outcome of the case, and an issue is ‘genuine’ if a

       trier of fact is required to resolve the parties’ differing accounts of the truth, or if

       the undisputed material facts support conflicting reasonable inferences.”

       Hughley, 15 N.E.3d at 1003. As opposed to the federal standard which permits

       the moving party to merely show the party carrying the burden of proof lacks
       Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020         Page 6 of 11
       evidence on a necessary element, Indiana law requires the moving party to

       “affirmatively negate an opponent’s claim.” Id. (quotation omitted). Our

       review is limited to the evidence designated to the trial court, T.R. 56(H), and

       we construe all facts and reasonable inferences drawn from those facts in favor

       of the non-moving party, Meredith v. Pence, 984 N.E.2d 1213, 1218 (Ind. 2013).

       On appeal, the non-moving party carries the burden of persuading us the grant

       of summary judgment was erroneous. Hughley, 15 N.E.3d at 1003.


[11]   The parties do not dispute the material facts of this case. Instead, this dispute

       concerns a pure question of law, which we review de novo. Ramirez v. Wilson,

       901 N.E.2d 1, 2 (Ind. Ct. App. 2009), trans. denied.


                                     II. Respondeat Superior
[12]   Plaintiff challenges the trial court’s grant of summary judgment in favor of

       Magnolia. The crux of the dispute between the parties is whether the dismissal

       of Young, the alleged negligent Magnolia employee, as a defendant

       extinguishes Magnolia’s liability under the theory of respondeat superior. We

       conclude it does not.


[13]   The general rule is that vicarious liability can be imposed when an employer,

       who is not liable because of his own acts, is found responsible for the wrongful

       acts of his employee committed within the scope of employment. Barnett v.

       Clark, 889 N.E.2d 281, 283 (Ind. 2008). The employer and employee are jointly

       and severally liable: both the employer and employee are liable for any injury

       and damages caused by the employee’s negligence, and either or both may be

       Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020     Page 7 of 11
       sued for such damages at the option of the injured party. Henry B. Steeg &

       Assocs., Inc. v. Rynearson, 142 Ind. App. 567, 569-70, 241 N.E.2d 888, 889

       (1968). For an employee’s act to fall within the scope of employment, the act

       must be incidental to authorized conduct or further the employer’s business to

       an appreciable extent. Knighten v. E. Chicago Housing Auth., 45 N.E.3d 788, 792

       (Ind. 2015). An employer is not held liable under the doctrine of respondeat

       superior because it did anything wrong, “but rather because of the [employer’s]

       relationship to the wrongdoer.” Walgreen Co. v. Hinchy, 21 N.E.3d 99, 107 (Ind.

       Ct. App. 2014) (internal quotation omitted), trans. denied. “[F]or respondeat

       liability to attach, there must also be underlying liability of the acting party.”

       Id. at 109.


[14]   Magnolia claims that a plaintiff “cannot chose to sue ‘either’ an employer or

       employee under the theory of respondeat superior.” Appellee’s Brief at 22.

       Contrary to Magnolia’s assertion, a plaintiff does, in fact, have the option of

       suing either the employee, employer, or both. Henry B. Steeg & Assocs.,Inc., 142

       Ind. App. at 570, 241 N.E.2d at 889. There is no requirement that a plaintiff

       must sue the individual employee in order for an employer to be held liable for

       the employee’s conduct under the theory of respondeat superior; an employee

       only needs to have committed some act within the scope of employment for

       which he could be sued. See e.g. Cox v. Evansville Police Dep’t, 107 N.E.3d 453,

       458 (Ind. 2018) (plaintiffs sued the alleged negligent employees’ employers,

       namely the cities of Evansville, Fort Wayne, and the Evansville Police

       Department, not the individual employees); see also Southport Little League v.

       Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020       Page 8 of 11
       Vaughn, 734 N.E.2d 261, 267 (Ind. Ct. App. 2000) (plaintiffs sued the Little

       League, an organization, for the alleged negligent acts of a volunteer for the

       organization), trans. denied. As stated above, it is the employer’s relationship to

       the wrongdoer that makes the employer liable. Hinchy, 21 N.E.3d at 107. An

       injured party’s option to sue both essentially serves as a fail-safe for that

       plaintiff. If an employee is found to have been acting in the scope of

       employment, the plaintiff cannot recover from both the employee and

       employer. However, if the employee is found to be negligent but was not acting

       within the scope of employment, a plaintiff could still potentially obtain a

       judgment against the employee. Here, Plaintiff filed suit against Magnolia

       within the statute of limitations and did not have to file suit against Young or

       name her as a defendant in the first place. Therefore, Young’s dismissal as a

       defendant has no effect on Plaintiff’s respondeat superior action against

       Magnolia.


[15]   Magnolia cites several cases that have held, “[W]here the employee cannot be

       held liable, no action based solely on respondeat superior is maintainable

       against the employer.” Appellee’s Br. at 15-16 (collecting cases). In essence,

       Magnolia’s position is that because Young was dismissed as a defendant and a

       judgment cannot be entered against her individually, a cause of action based on

       respondeat superior for Young’s conduct cannot be maintained against

       Magnolia. This is not so. “Liable” means “[r]esponsible or answerable in law;

       legally obligated.” Black’s Law Dictionary (11th ed. 2019). If our

       jurisprudence meant that the employee had to be named as a defendant and a


       Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020       Page 9 of 11
       judgment had to be entered against the employee for which he or she is legally

       obligated in order for the employer to be liable under respondeat superior, it

       would have so held. Instead, it is clear that where an employee has acted

       negligently, liability will be imputed to his or her employer by virtue of the

       employee/employer relationship because of the wrongful conduct. Where an

       employee is not negligent, his employer cannot be liable.


[16]   Young’s dismissal as a defendant does not extinguish Magnolia’s potential

       liability arising from Young’s conduct. Magnolia admits Young was acting

       within the scope of her employment at the time of the incident and therefore, if

       the trier of fact determines that Young acted negligently, her negligence will be

       imputed to Magnolia, and a judgment will be entered accordingly. Because

       Magnolia was not entitled to judgment as a matter of law and genuine issues of

       material fact exist as to whether Young was negligent, the trial court improperly

       granted summary judgment in favor of Magnolia. 3



                                                  Conclusion
[17]   For the reasons set forth above, Magnolia was not entitled to judgment as a

       matter of law on the issue of its respondeat superior liability. But genuine

       issues of material fact exist regarding whether Young was negligent so as to




       3
         Plaintiff claimed that Young’s identity was unknown before the statute of limitations expired and therefore,
       Plaintiff sued Magnolia and a “John Doe” defendant. Brief of Appellant at 8. To the extent this could be
       construed as a genuine issue of material fact, it is not. Whether Young’s identity was known before or after
       the expiration of the statute of limitations is irrelevant to the resolution of this case.

       Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020                            Page 10 of 11
       impose such liability. Therefore, the trial court erred in granting summary

       judgment in Magnolia’s favor. We reverse the trial court’s judgment and

       remand for further proceedings consistent with this opinion.


[18]   Reversed and remanded.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CT-1101 | December 14, 2020   Page 11 of 11